DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 5.  Claims 6 -10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2020/0338639 Kevin Friesth (‘Friesch hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 6 – 10 have been canceled.
Claims 1 – 5 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Examiner Amended) A method for machining a groove of poloidal segments of a vacuum chamber of a fusion reactor, comprising:
collecting three-dimensional (3D) point cloud data of a surface of individual poloidal segments of the vacuum chamber of the nuclear fusion reactor; 
performing a reverse model reconstruction based on the three-dimensional point cloud data, 
to generate an actual 3D model of the vacuum chamber of the fusion reactor; and 
acquiring a sectional view of the vacuum chamber of the fusion reactor according to the actual 3D model; and 
extracting a cross-reconstruction region between two adjacent poloidal segments from the sectional view; 
calculating a target machining allowance of each of the poloidal segments according to the cross-reconstruction region and a preset segment boundary; 
generating a machining strategy for [[a]] the groove of each of the poloidal segments according to the target machining allowance and a target groove size; and 
machining the groove of each of the poloidal segments by using the machining strategy.
2. (Examiner Amended) The method of claim 1, 
wherein the step of “calculating [[a]] the target machining allowance of each of the poloidal segments according to the cross-reconstruction region and [[a]] the preset segment boundary" is performed through steps of: 
calculating a total machining allowance based on an area of the cross-reconstruction region;
if the preset segment boundary locates in the cross-reconstruction region, 
calculating an area ratio of two sub-regions divided by the preset segment boundary in the cross-reconstruction region; and 
calculating the target machining allowance of each of the poloidal segments according to the area ratio and the total machining allowance; and 
if the preset segmenting boundary is outside the cross-reconstruction region, 
distributing the total machining allowance according to a preset distribution strategy to obtain the target machining allowance of each of the poloidal segments.

3. (Examiner Amended) The method of claim 1, 
wherein the step of "generating [[a]] the machining strategy for each of the poloidal segments according to the target machining allowance and [[a]] the target groove size" is performed through steps of: 
calculating a difference between actual machining allowances of adjacent poloidal segments; 
if the difference is greater than a preset value, 
correcting the preset segment boundary according to the difference;
wherein a corrected preset segment boundary is close to [[a]] the poloidal segment with a larger actual machining allowance; and 
generating a groove machining parameter of each of the poloidal segments according to the corrected preset segment boundary and the target groove size; 
wherein a portion to be cut at an end face of one poloidal segment with [[a]] the larger actual machining allowance is larger than [[a]] the portion to be cut at [[a]] the end face of the other poloidal segment with a smaller actual machining allowance.

4. (Examiner Amended) The method of claim 1, 
wherein the step of "collecting the three-dimensional (3D) point cloud data of a surface of the individual poloidal segments of a vacuum chamber of [[a]] the fusion reactor" is performed through steps of: 
taking a coordinate system of a laser tracker as a first 3D coordinate system; and 
collecting a 3D point cloud data of the end face of each of the poloidal segments by using a measuring arm; and 
wherein the surface of the individual poloidal segments is composed of an end face and the side face; 
collecting [[a]] the 3D point cloud data of the end face of each of the poloidal segments by using [[a]] the measuring arm; and 
converting the 3D point cloud data of the end face of each of the poloidal segments to the first 3D coordinate system according to a common reference point calibrated between the measuring arm and the laser tracker.

5. (Previously Presented) The method of claim 1, 
wherein the step of "performing the reverse model reconstruction, 
based on the three-dimensional point cloud data, 
to [[generate an]] generating the actual 3D model of the vacuum chamber of the fusion reactor" is performed through steps of: 
establishing a second 3D coordinate system in a design software; and 
generating an ideal 3D model of the vacuum chamber of the fusion reactor in the design software; 
performing relationship matching between the 3D point cloud data of the surface of each of the poloidal segments and the ideal 3D model until a relationship matching result meets a target convergence accuracy to obtain an optimal fitting relationship between the 3D point cloud data of the surface of each of the poloidal segments and the ideal 3D model; and
converting the 3D point cloud data of the surface of each of the poloidal segments to the second 3D coordinate system according to the optimal fitting relationship; and 
performing model reverse reconstruction on each of the poloidal
segments under the second 3D coordinate system to generate the actual 3D model of the vacuum chamber of the fusion reactor.
Claims 6 – 10 (Cancelled).

Reasons for Allowance
Claim[s] 1 is/are allowed.   The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “poloidal segments of a vacuum chamber of a fusion reactor, individual poloidal segments of the vacuum chamber of the nuclear fusion reactor,  
generate an actual 3D model of the vacuum chamber of the fusion reactor; 
extracting a cross-reconstruction region between two adjacent poloidal segments from the sectional view, calculating a target machining allowance of each of the poloidal segments, machining the groove of each of the poloidal segments by using the machining strategy.
The closest prior art is as cited were ‘Friesch. ‘Friesch, teaches: Para 0013, machining EDM channels, teaches toroidal segments, Figs 45, 50 – 54, 58, 59, 60, and Para 0037, teaches machine learning and cloud integration. Para 0224, teaches vacuum system, Para 0065, teaches 3D object scanning.
‘Friesch does not teach a groove on poloidal segment, does not teach surface of poloidal segments of vacuum chamber, does not teach extracting a cross-reconstruction region between two adjacent poloidal segments from the sectional view, and does not teach calculating a target machining allowance of each of the poloidal segments machining the groove of each of the poloidal segments by using the machining strategy.
Also, the reference does not anticipate or render obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 5, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                         
05/05/2022